Citation Nr: 1428334	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  14-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the claims file, including both paper and electronic records, the Board finds that a remand is necessary for additional development.  Specifically, VA's duty to assist the Veteran requires additional efforts be made to obtain potentially relevant records.

First, the Veteran indicated in his June 2012 claim for benefits that he had received treatment at the VA Medical Center in Albany, New York.  However, it does not appear that an attempt was made to locate any potentially relevant treatment records from this facility.  

Additionally, the Veteran indicated that he was treated at the "sick bay" of the Naval Base in Bainbridge, Maryland, around January to February 1952 and was required to report daily to this facility for treatment (consisting of wintergreen and heat lamp therapy) for a one-week period following a right knee injury.  See November 2013 and March 2014 statements.  He also stated that he was treated for right knee complaints on the "flight deck," presumably of the U.S.S. Oriskany (CVA 34), to which the Veteran was assigned after Bainbridge.  Although service treatment and personnel records have been obtained, a request should be made through the National Personnel Records Center (NPRC) for any available clinical records or Surgeon General's Office (SGO) records concerning the Veteran's claimed treatment at the Bainbridge Naval Base and aboard the U.S.S. Oriskany.

Finally, to the extent that the Veteran has stated that he was been seen by "many doctors," including by Dr. B. of Gloversville, New York, on remand, he will have another opportunity to identify these physicians and to provide a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA may make adequate attempts to obtain these records.  
See 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to provide a VA Form 21-4142 for any outstanding private treatment records, including from Dr. B. of Gloversville, New York.  Following receipt of authorization with sufficient identifying information, take necessary steps to obtain these records.  

2.  Obtain and associate with the claims file treatment records from the VA Medical Center in Albany, New York, pertaining to the Veteran's right knee.  

3.  Make a request to NPRC for any available clinical records and SGO records concerning the Veteran's claimed treatment at the Bainbridge Naval Base and aboard the U.S.S. Oriskany.  If additional information is necessary for NPRC to conduct a meaningful search, the Veteran should be contacted and be given an adequate amount of time in order to respond.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



